Citation Nr: 0516527	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel injury to the right eye.  

2.  Entitlement to service connection for post-traumatic 
stress (PTSD).

3.  Entitlement to service connection for a left ankle 
fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1966 to December 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of service connection for PTSD and for a left 
ankle fracture addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have residuals of a shrapnel wound 
injury to the right eye which is attributable to service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
shrapnel wound injury to the right eye have not been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

The notice of VCAA predated initial adjudication of the 
claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The pertinent service medical records and post-
service medical evidence have been obtained.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  A medical examination/opinion is not required 
because the evidentiary record does not show that the veteran 
has any residuals of a right eye injury associated with an 
established event, injury, or disease in service, or 
otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  He himself has reported that he has no current 
residuals of any such injury.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the service medical records are negative for 
any record of a shrapnel wound to the right eye.  The service 
medical records do reflect that the veteran had a prior 
history of having undergone surgery to correct extropia of 
the right eye prior to service.  During service, he underwent 
further surgery when he had a resection of the medial rectus 
muscle of the right eye which resulted in his right eye being 
straight and his having 20/20 vision with glasses.  However, 
the veteran does not contend nor does the record support that 
this surgery was in anyway precipitated by a shrapnel wound 
to the right eye.  Rather, the veteran contends that he 
separately incurred a right eye injury when he was struck by 
shrapnel in the right eye.  As noted, there is no supporting 
documentation of this injury.  In a later July 1973 report, 
it was noted that the veteran had eye surgery after a trauma 
with shrapnel in the right eye.  

However, at an August 2004 personal hearing, the veteran 
stated that he had sustained a flesh wound to the right eye.  
He indicated that this wound did not result in any residuals.  
He stated that he had no residuals of this injury.  There is 
no post-service competent medical evidence of any current 
right eye disability which is the result of a shrapnel wound 
of the right eye.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran has asserted combat 
service and alleges that he sustained a shrapnel wound to the 
right eye.  However, even assuming the foregoing is accurate 
and that 38 U.S.C.A. § 1154(b) is for application, the 
veteran, by his own admission, states that he has no current 
right eye disability as the result of the alleged injury and 
there is no current competent medical evidence of any 
residuals of the alleged injury.  The analysis required by 38 
U.S.C.A. § 1154(b), applies only as to whether an injury or 
disease was incurred or aggravated in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting the disability to service.  
See Caluza; Collette, supra. 38 C.F.R. § 1154(b) does not 
obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).  

The veteran does not currently have any right eye disability 
due to a shrapnel wound during service.  In the absence of 
current disability, the claim of service connection must 
fail.  


ORDER

Service connection for residuals of a shrapnel injury to the 
right eye is denied.  


REMAND

Unfortunately, a remand is required as to the remaining 
issues.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran claims that he served in combat.  His DD Form 214 
MC, does not reveal any combat decorations.  His personnel 
records show that he participated in Operation "CAMERON 
FALLS" and Operation "UTAH MESA" in Vietnam.  In addition, 
he took part in counter insurgent operations against the 
Communist (Viet Cong) Forces.  The veteran maintains that he 
had combat service during these operations.  In light of the 
veteran's allegations, the Board finds that the agency of 
original jurisdiction (AOJ) should verify if the veteran 
participated in combat during any of these operations.  If he 
did so participate, 38 U.S.C.A. § 1154(b) is for application.  

With regard to his claim of service connection for PTSD, VA 
medical record reflect a diagnosis of PTSD.  The veteran 
reported to a VA staff psychologist that he was exposed to 
stressors during his alleged combat service which included: 
being close to enemy lines; received incoming small arms, 
mortar and rocket attacks; receiving sniper and "sapper" 
fire; seeing corpses of friendly and enemy soldiers; 
sustaining injuries; and being fearful of his life.

At an August 2004 personal hearing, the veteran testified 
that he was part of Echo-2-9, Echo Company, 2nd Battalion of 
the United States Marines weapons platoon.  He indicated that 
they were stationed in Vietnam and in Laos.  The veteran 
related that while he was on patrol, he was ambushed and 
stepped into a Punji trap which impaled him and he injured 
his right ankle.  The veteran related that over the years, he 
has had 5 surgeries by private physicians on his ankle and 
was told that these physicians wrote in their records that 
his left ankle disability was consistent with the type of 
injury he sustained during service.  

No attempt has been made to verify the veteran's alleged PTSD 
stressors.  In addition, no attempt has been made to obtain 
the private physicians' records with regard to the right 
ankle.  

In light of VA's duty to assist in this particular case, the 
stressors should be verified, If possible; the veteran's 
private records should be obtained; and the veteran should be 
afforded a VA examination.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran and determine the 
name and address of his private 
physicians.  After obtaining the 
appropriate releases, obtain the 
veteran's medical records and associate 
those records with the claims file.  

2.  Verify if the veteran served in 
combat during his participation in 
Operation "CAMERON FALLS," Operation 
"UTAH MESA, " and/or in counter 
insurgent operations against the 
Communist (Viet Cong) Forces.  

3.  Attempt to confirm or verify the 
occurrence of the veteran's claimed 
stressors in Vietnam and/or Laos: being 
close to enemy lines; received incoming 
small arms, mortar and rocket attacks; 
receiving sniper and "sapper" fire; 
seeing corpses of friendly and enemy 
soldiers; sustaining injuries; and being 
fearful of his life.  

4.  Thereafter, prepare a memorandum 
describing which, if any, of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

5.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.  Prior to conducting the 
examination, the psychiatrist should be 
given a copy of this remand and the 
veteran's claims folder and should review 
the veteran's medical history, and the 
RO's memorandum detailing which stressors 
have been verified for purposes of this 
claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV).  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.  The 
psychiatrist must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Schedule the veteran for an 
orthopedic examination.  The claims file 
and a copy of this remand must be 
provided to the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted and all clinical 
findings reported in detail.  The 
examiner should determine the nature and 
etiology of any current left ankle 
disability.  

The examiner should state whether the 
veteran a left ankle disability.  If a 
left ankle disability is present, the 
examiner should provide an opinion as to 
the date of onset and etiology of the 
veteran's claimed disability.  The 
examiner should state whether it is at 
least as likely as not that the claimed 
disability had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

7.  Finally, readjudicate the veteran's 
claims with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
any claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


